THE THIRTEENTH COURT OF APPEALS

                                   13-12-00605-CR


                                MARIA ALMAGUER
                                       v.
                               THE STATE OF TEXAS


                                  On Appeal from the
                     93rd District Court of Hidalgo County, Texas
                            Trial Cause No. CR-217-09-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be vacated in part and

affirmed in part. The Court orders the judgments of the trial court VACATED IN PART,

and AFFIRMED IN PART.

      We further order this decision certified below for observance.

October 9, 2014